Title: From Thomas Jefferson to George Jefferson, 24 April 1807
From: Jefferson, Thomas
To: Jefferson, George


                        
                            Dear Sir
                            
                            Monticello Apr. 24. 07.
                        
                        Supposing a special list of the packages & their contents may contribute to the easier recovery of my goods
                            shipped from Washington & Alexandria for Richmond & said to be ashore in Princess Anne, I here subjoin it and pray
                            your best endeavors to have them speedily and safely sent to this place, paying for me all proper charges. I salute you
                            with affection.
                        
                            Th: Jefferson
                            
                        
                        
                            
                        
                           
                              No. 1.
                              a barrel of white sugar.
                           
                           
                              2.
                              a cask, containing cheese & sundries.
                           
                           
                              3.
                              a cask. raisins, rice, loaf sugar.
                           
                           
                              4.
                              a keg. crackers.
                           
                           
                              5.
                              a cask of brandy cased
                           
                           
                              6.
                               7. 8. 9. 4. boxes containing 200. bottles cyder.
                           
                           
                              10.
                              11. 12. 3. barrels of potatoes.
                           
                           
                              13.
                              a box. of 36. beef’s tongues
                           
                           
                              14.
                              15. 2. barrels of bad cyder for vinegar.
                           
                           
                              16.
                              a box containg 12. boxes of prunes & tin of figs–
                           
                           
                              17.
                              a  box containing 18. bottles of oil, 4. do. anchovies.
                           
                           
                              18.
                              19. 2. boxes. a doz. bottles Hungary wine in each.
                           
                           
                              20.
                              21. 2. boxes containg. 59. bottles syrup of punch.
                           
                           
                              22.
                              a box. books, paper, a print, some curiosities
                           
                           
                              23.
                              iron chimney facings in a box.
                           
                           
                              24.
                              25. . boxes of ornaments in lead for architecture.
                           
                        
                     
                            
                            In some of the above (I know not which) are 50. lb. coffee. 10. lb. chocolate. 8. lb tea 10. lb barley.
                                6. lb currans;
                        
                    